EXHIBIT PURCHASE AND SALE AGREEMENT between Matterhorn Financial Services, LLC, as Seller - and - North Star Capital Acquisition LLC , as Buyer Dated and Effective as of January 8, 2010 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is entered into this 8th day of January, 2010, by and between Matterhorn Financial Services, LLC, a California limited liability company, with an office and principal place of business at 7001 Village Drive, Suite 255, Buena Park, California90621 ("Seller") and North Star Capital Acquisition LLC, a Minnesota LLC with an office and principal place of business at 170 North Pointe Parkway Suite 300 Amherst, NY 14228 ("Buyer"). WITNESSETH: WHEREAS, Seller desires to sell certain Accounts (as defined herein) which Seller owns or has the legal right to sell; and WHEREAS, Buyer desires to buy those Accounts for the consideration and under the express terms, provisions, conditions and limitations as set forth herein; and WHEREAS, Seller is willing, subject to the express terms, provisions, conditions, limitations, waivers and disclaimers as may be expressly set forth herein, to sell, transfer, assign and convey to Buyer all of Seller's right, title and interest, in, to and under the Accounts; and WHEREAS, Seller is agreeing to enter into this Agreement conditioned upon Performance Capital Management, LLC (“PCM”), the parent entity of Seller, entering into an Agreement Regarding Loan with Värde Investment Partners, LP (“Värde”) with respect to that certain Master Loan Agreement by and among Värde, PCM and Seller dated June 10, 2004, as amended. NOW, THEREFORE, in consideration of the mutual promises herein set forth and other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows: ARTICLE I DEFINITIONS Section 1.1For purposes of this Agreement, the following terms shall have the meanings indicated: (a)"Account" means each and any of the consumer credit card agreements, consumer loans, and insufficient fund checks, and all supplements and amendments thereto, to be sold by Seller to Buyer under the terms, conditions, and provisions of this Agreement and includes for each of the Accounts, all obligations owed to Seller from each Obligor with respect to each Account all rights, powers, liens or security interests of Seller with respect to any such Account, and the interest of Seller in any litigation or bankruptcy to which Seller is a party or claimant relating to any of the Accounts. (b)"Account Balance" means the unpaid principal balance, interest and fees owed on any individual Account as of the applicable Cutoff Date less any payments received.
